Citation Nr: 0821907	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-19 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss; and if so whether service 
connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a jaw injury, claimed as 
temporomandibular joint dysfunction (TMJ); and if so whether 
service connection is warranted.

3.  Entitlement to an initial disability rating in excess of 
30 percent for headaches prior to January 2006; and in excess 
of 50 percent after January 2006.

4.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus, to include on an extraschedular 
basis.

5.  Entitlement to an initial disability rating in excess of 
30 percent for diplopia.

6.  Entitlement to an initial disability rating in excess of 
10 percent for spondylosis and degenerative changes, cervical 
spine.

7.  Entitlement to a temporary or total disability rating 
based upon individual unemployability (TDIU). 

8.  Entitlement to extra-schedular evaluations for the 
service-connected disabilities of chronic headaches, 
diplopia, and spondylosis and degenerative changes, cervical 
spine, pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Louis Fischera, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for diplopia; and determined that new and material 
evidence had not been submitted to reopen previously denied 
claims of entitlement to service connection for: a jaw 
injury, claimed as temporomandibular dysfunction (TMJ); 
bilateral hearing loss; headaches; tinnitus; and a neck 
injury.

Later, in a March 2005 rating decision, the RO reopened and 
granted service connection for tinnitus, headaches, and a 
cervical spine disorder; and assigned each disability a 10 
percent rating, effective from June 27, 2002.  Service 
connection was also granted for diplopia, with a 30 percent 
disability evaluation, effective from June 27, 2002.  The 
veteran disagrees with the evaluations assigned.  The claims 
of entitlement to service connection for hearing loss and TMJ 
were not reopened.  In a February 2007 rating action, the RO 
denied a claim of entitlement to a total disability rating 
based on individual unemployability (TDIU).  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2008.  A transcript of the hearing 
is of record.
  
A review of the claims file shows that in a written statement 
of October 2007, the veteran raised a claim of entitlement to 
service connection for depression, anxiety, and dementia as 
secondary to head trauma.  This claim has not yet been 
adjudicated and is referred back to the RO/AOJ for 
appropriate action. 

The issues of entitlement to an initial disability rating in 
excess of 10 percent for spondylosis and degenerative 
changes, cervical spine; entitlement to TDIU; and entitlement 
to extraschedular ratings are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1996 decision, the RO denied a claim of 
entitlement to service connection for hearing loss.  The 
veteran did not appeal and that decision became final.  

2.  Evidence received since the March 1996 decision relates 
to an unestablished fact necessary to substantiate the claim.

3.  Bilateral hearing loss was not manifested during active 
duty service or within one year of separation; and a current 
hearing loss disability has not been etiologically related to 
service by competent medical evidence.

4.  In a May 1999 decision, the RO denied a claim of 
entitlement to service connection for TMJ.  The veteran did 
not appeal and that decision became final.  

5.  Evidence received since the May 1999 decision relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

6.  Resolving all doubt in favor of the veteran, TMJ is 
likely related to an injury which occurred in active service.

7.  Prior to January 2006, migraine headaches manifested with 
characteristic prostrating attacks, but were not productive 
of severe economic inadaptability.

8.  Since January 2006, migraine headaches have been 
frequent, completely prostrating, and productive of severe 
economic inadaptability.

9.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.

10.  The veteran is receiving the maximum schedular 
evaluation for diplopia which exists centrally within 20 
degrees and is productive of an equivalent visual acuity 
impairment of 5/200. 


CONCLUSIONS OF LAW

1.  The March 1996 decision is final; however, new and 
material evidence has been submitted and the claim of 
entitlement to service connection for a hearing loss disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The May 1999 decision is final; however, new and material 
evidence has been submitted and the claim of entitlement to 
service connection for temporomandibular joint dysfunction is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

4.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for temporomandibular 
joint dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303 (2007).

5.  Prior to January 2006 the criteria for a 30 percent 
rating for migraine headaches have been met; for the period 
after January 2006, the criteria for a 50 percent rating have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2007).

6.  Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 C.F.R. (2007).  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.87, Diagnostic Code 6260 (2007); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

7.  The criteria for a disability evaluation in excess of 30 
percent for diplopia have not been met.  38 U.S.C.A.  §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.84a, Diagnostic 
Code 6090 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims in correspondence sent in July 2002, 
January 2003, and March 2008.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  In particular, the March 2008 
letter provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

Moreover, although part of claim now at issue concerns 
whether the veteran is entitled to a higher initial ratings 
for headaches, tinnitus, diplopia and a cervical spine 
disorder (as opposed to service connection since that has 
been granted), VA is not required to provide additional VCAA 
notice concerning these downstream issues since VA already 
has given VCAA notice regarding those original service 
connection claims.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The United States Court of Appeals for Veterans Claims 
(Court) recently addressed VA's duty to notify and assist in 
cases involving claims to reopen previously denied matters.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
finds, however, that there is no need to discuss the impact 
of the VCAA on the matters resolved in the veteran's favor in 
the decision below.  These actions do not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 




New and Material Evidence

In an April 1986 rating action, the Board denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The Board denied the claim with the 
reasoning that service treatment records showed no evidence 
of a bilateral hearing loss disorder and there was no current 
competent medical evidence of a bilateral hearing loss 
disorder.  The veteran did not file a timely appeal in the 
year following the issuance of that decision.  Therefore, the 
1986 decision is considered final.  38 U.S.C.A. § 7105 (West 
2002).  The veteran filed a petition to reopen the claim of 
service connection for hearing loss in March 1995, which was 
denied in a March 1996 rating decision.  The veteran did not 
file a timely appeal of the 1996 decision; and thus it also 
became final.  The veteran filed the instant petition to 
reopen the claim in October 2002.  

In a March 1996 rating action, the RO also denied the 
veteran's claim of entitlement to service connection for 
temporomandibular joint dysfunction (TMJ).  The RO denied the 
claim with the reasoning that the record did not show current 
a diagnosis of TMJ.  The veteran did not file a timely appeal 
in the year following the issuance of that decision.  
Therefore, the 1996 decision is considered final.  38 
U.S.C.A. § 7105 (West 2002).  The veteran filed a petition to 
reopen this claim in July 1998, which was denied in a May 
1999 rating decision.  The veteran did not file a timely 
appeal in the year following the issuance of that decision 
either, and it also became final.  The veteran filed the 
instant petition to reopen the claim in October 2002.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).


A.  Bilateral hearing loss

As noted, the RO originally denied service connection for 
bilateral hearing loss, with the reasoning that service 
treatment records showed no evidence of a hearing loss 
disorder and there was no competent post-service medical 
evidence of a bilateral hearing loss disorder related to an 
injury in service.  

At the time of the March 1996 decision, the evidence 
consisted of the veteran's service treatment records; a post-
service private report of an audiological examination 
(undated); and VA examination reports dated in January 1980 
and August 1995.  The service records showed the veteran 
suffered a head injury in 1973.  Service treatment records 
did not show evidence of defective hearing manifested in 
service.  The private audiological examination report 
revealed that hearing loss was found in both ears, but the 
results of were possibly invalid due to excessive false 
response.  The 1980 VA audio examination showed the veteran 
had normal hearing acuity in each ear at all frequencies.  
The 1995 VA examination report showed mild sensorineural 
impairment around 4000 Hz in the left ear, with no opinion 
regarding nexus.

Since the 1996 decision, evidence received consists of the 
following: a June 1998 VA outpatient treatment record; VA 
examination reports dated in November 2002, November 2004, 
and December 2004; and private medical opinions from Dr. C. 
dated in September 2004 and Dr. K, dated in January 2005.  
The veteran also presented testimony at his Travel Board 
hearing in May 2008.  

The June 1998 VA outpatient treatment record shows that the 
veteran reported noise exposure from attending auto races.  
Upon examination, there was mild sensorineural hearing loss 
from 3000-4000 Hz bilaterally.  The VA examination reports 
reflect evidence of current bilateral hearing loss; however, 
the examiners opined that there was no causal relationship 
between such hearing loss and service.  The opinion from Dr. 
C. indicates that the veteran's current hearing loss is the 
result of his in-service injury.  At the Travel Board 
hearing, the veteran testified that following his injury in 
1973, he began to have hearing problems, among other 
concerns.  He expressed his belief that these problems were 
related to his head injury.  

After a review of the evidence, the Board finds that the 2002 
and 2004 VA examination reports, June 1998 treatment record, 
and the private nexus opinions constitute new evidence- 
because these records were not previously considered by the 
RO at the time of the 1996 rating decision.  The VA records 
reflect current and competent medical evidence of a bilateral 
hearing loss disorder, and the private medical nexus opinions 
link the current hearing loss disorder to the injury noted 
during service.  Thus, the evidence is also considered to be 
material in that it relates to the unestablished facts; which 
namely are: evidence of current bilateral hearing loss, 
continuity of symptomalogy post-service, and evidence of a 
causal relationship between the current hearing loss disorder 
and the injury in service.  See Bostain v. West, 11 Vet. 
App. 124 (1998); see also 38 C.F.R. § 3.303.  

For these reasons, the Board finds that new and material 
evidence has been submitted and the claim is reopened.  


B. Temporomandibular joint dysfunction (TMJ)

As noted, in the May 1999 rating decision the RO denied a 
claim of entitlement to service connection for a jaw injury 
with the reasoning that the record did not show complaints or 
treatment for a jaw injury; and there was no competent 
medical evidence of a link between service and a current 
diagnosis of temporomandibular joint dysfunction (TMJ).  

At the time of the May 1999 decision, the evidence consisted 
of service treatment records; an August 1995 VA examination 
report; and VA outpatient treatment records dated from 
January 1996 to August 1998.  Service treatment records 
showed no complaints or treatment for a jaw injury.  The 
August 1995 VA examination report noted left TMJ dysfunction, 
possibly traumatic; and the VA outpatient treatment records 
showed complaints and treatment for jaw pain.

Since the May 1999 decision, evidence received consists of 
the following: a VA examination report dated in December 
2004; VA outpatient treatment records dated from February 
2006 to March 2006; private medical nexus opinions and 
treatment records dated in August 2004, January 2005, June 
2005, August 2007, and April 2008; and testimony provided at 
the May 2008 Travel Board hearing.  

The 2004 VA examination report shows a finding of no current 
evidence of TMJ.  The outpatient treatment records reveal 
treatment for jaw pain.  Finally, the private medical 
opinions from Dr. K., Dr. C., and Dr. S.- all indicate a 
positive relationship between the veteran's head injury in 
service and a current diagnosis of TMJ (and TMD).  Finally, 
at the Board hearing, the veteran testified that he believed 
his current jaw disorder diagnosed as TMJ was related to the 
head injury in-service.

With the exception of the service treatment records and the 
veteran's testimony, the additional evidence added to the 
file is new because these records were not considered by the 
RO at the time of the 1999 rating decision.  The VA and 
private medical records reflect ongoing treatment for jaw 
pain, which constitutes evidence of current symptoms and 
continuity of symptomalogy post-service.  See Bostain v. 
West, 11 Vet. App. 124 (1998); see also 38 C.F.R. § 3.303.  
The private medical opinions show a positive relationship 
exists between current jaw problems (diagnosed as TMJ) and 
thus, they are considered to be material evidence because 
they relate to an unestablished fact necessary to 
substantiate the claim.

For these reasons, the Board finds that new and material 
evidence has been submitted and the claim is reopened.  

Service Connection 

The veteran contends he is entitled to service connection for 
bilateral hearing loss and a jaw injury diagnosed as 
temporomandibular joint dysfunction (TMJ).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including other organic diseases of the nervous 
system, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.


A.  Bilateral hearing loss 

The veteran's military occupational specialty (MOS) was 
administrative clerk.  Service treatment records show that 
upon entering active service in November 1971 audiometric 
testing revealed pure tone thresholds, in decibels, on the 
right, of 10, 10, 10, and 10; and on the left of 10, 10, 10, 
and 10- at 500, 1000, 2000, and 4000 Hertz, respectively.  In 
January 1972, he was issued earplugs.  Service treatment 
records show treatment for multiple earaches in 1973, with 
diagnoses such as otitis media and externa.  A record dated 
in November 1973 reveals that the veteran was involved in a 
fight and received a contused laceration to the right pinna; 
and a laceration to the interior labile, left ear.  The 
veteran sought treatment in May 1974 for purulent drainage 
from his right ear, with a clinical diagnosis of otitis 
media.  Finally, an August 1974 clinical note shows a 
possible infection, external otitis, mild.

The veteran underwent a VA examination in January 1980.  Upon 
examination, his ear canals and eardrums were normal; 
eardrums were mobile and the Rinne Test was positive 
bilaterally.  The Schwabach test was normal and there was no 
hearing loss noted.  Audiometric testing revealed pure tone 
thresholds, in decibels, on the right, of 15, 10, 5, 5, 5 and 
15; and on the left of 25, 5, 5, 0, 15 and 15- at 250, 500, 
1000, 2000, 4000 and 8000 Hertz, respectively.  The diagnoses 
included normal ear, nose and throat with no pathology noted.

The veteran submitted an undated private audiometric test 
report which showed hearing loss in the right ear.  The 
report, however, included the comment that the results for 
both the left and right ears might be invalid due to 
excessive false response.  A June 1998 VA outpatient 
treatment record reveals the veteran indicated he was exposed 
to noise from his attendance at auto racing events.  The note 
mentions mild sensorineural hearing loss was present at 3000-
4000 Hertz, bilaterally.  

The veteran underwent a VA examination in November 2002.  The 
examiner indicated review of the claims file.  The veteran 
reported that in 1973 he was injured when his head was caught 
between a car door and the frame of the car.  He reported 
decreased left-sided hearing loss since the accident.  Upon 
audiometric testing pure tone thresholds, in decibels, on the 
right were, 20, 25, 35, and 20 with an average of 25; and on 
the left 15, 45, 45, and 60 with an average of 41.25- at 
1000, 2000, 3000 and 4000 Hertz, respectively.  Speech 
discrimination scores were 100 percent on the right and 98 
percent on the left.  

The examiner also noted the in-service findings of otitis 
media from 1973-1974.  There were no ear surgeries other than 
the repair of the pinna injury.  In rendering an opinion of 
nexus, the examiner noted "[The veteran's] hearing loss 
appears to be gradual in the high frequencies and usually 
would be more related to noise exposure rather than a 
traumatic insult which would give him temporary problems 
rather than consistent high-frequency problems."

In a written opinion dated in September 2003, Dr. C. noted 
that the veteran had a car door slammed on his head in 1973.  
Dr. C. briefly summarized his knowledge of the veteran's 
complaints and clinical care since that time.  He also noted 
that the veteran had an audiogram performed which showed some 
hearing loss in his right ear.  Dr. C. generally opined that 
the incident in which the veteran's head was crushed in the 
car door, led to all of his aforementioned complaints.  In 
his opinion it was at least as likely as not that the 
veteran's ... hearing loss ... was related to the military as a 
result of the injury that occurred to his head and neck on 
November
 3, 1973.  The claims file contains multiple duplicate 
written opinions from Dr. C.

The veteran underwent another VA examination in December 
2004.  His claims file was reviewed by the examiner.  The 
veteran reported long-term problems with hearing loss since 
being hit by a car door.  In addition to summarizing the 
veteran service history, prior audiological test results, a 
clinical evaluation was performed.  Upon audiometric testing 
pure tone thresholds, in decibels, on the right were 10, 15, 
20, 35, and 20 with an average of 23 decibels; and on the 
left 5, 15, 40, 50, and 60 with an average of 41 decibels- at 
500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Speech 
discrimination scores were 98 percent on the right and 96 
percent on the left.  

In rendering his nexus opinion, the examiner noted that at 
enlistment, hearing was normal.  During active service, there 
were 3 or 4 occasions of external otitis media or earaches.  
Between his enlistment in service and 1980 there are no 
hearing examinations.  Since there is a VA examination in 
January 1980 showing hearing within the normal range 
bilaterally at that time, it would be less likely than not 
that this present dip in his hearing, left ear; is related to 
military duty.  The examiner explained further that the ear 
infection seen on active duty would not typically cause a 
high-frequency dip in one ear.  Usually, hearing loss from 
ear infections, if in the middle ear, would be a low-
frequency phenomenon.  The veteran's hearing loss is in the 
normal range, in the low frequencies, bilaterally.  The 
majority of times that he complained of earaches-the notation 
in the records in the 1970's show a diagnosis of external 
otitis media.  Generally, otitis media has little to no 
residual effect on hearing thresholds.  

The veteran also presented testimony at his Travel Board 
hearing in May 2008.  In summary, the veteran described his 
hearing loss symptoms and expressed his contention that the 
current hearing loss was related to the head injury in 
service.

After careful review of the cumulative evidence of record, 
the Board finds that service connection for bilateral hearing 
loss is not warranted.  The Court has held that in rendering 
its findings regarding service-connection claims, the Board 
has the responsibility of weighing the evidence, including 
the medical evidence, for purposes of determining where to 
give credit and where to withhold the same. Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  In so doing, the Board may accept one 
medical opinion and reject others.  Id.  At the same time, 
the Board cannot make its own independent medical 
determinations, and there must be plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans, 12 Vet. App. at 30; Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)). 

As noted, the credibility and weight to be attached to such 
opinions are within the providence of the Board as 
adjudicators; and in this case, the Board has chosen to 
afford greater probative weight to the VA examiners' opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In 
this regard, it is noted that the VA examiners conducted a 
careful review of the claims file, performed complete 
audiological examination, and provided detailed rationale for 
the opinions rendered.  These opinions also specifically 
addressed the relationship between current bilateral hearing 
loss and military noise exposure.  In contrast, there is no 
indication that Dr. C. was privy to the veteran's complete 
claims file, as opposed to just the post-service VA 
outpatient treatment records.  He did not perform any 
audiological examinations on the veteran in connection with 
rendering his opinion.  For these reasons, the Board finds 
the VA opinions, which do not relate the current bilateral 
hearing loss to military service; to be more probative on the 
matter at hand.  

The Board observes further that after separating from service 
in October 1974, there was no clinical treatment or 
subjective complaint of hearing loss reported by the veteran, 
in the following one-year period.  Thus, a bilateral hearing 
loss disorder may not be presumed to have been incurred in 
service.  See 38 C.F.R. § 3.307, 3.309 (2007).  While the 
veteran may genuinely and sincerely believe that he currently 
has a bilateral hearing loss disability that is due to 
service; he is not a licensed medical practitioner and is not 
competent to offer medical opinions as to the etiology of his 
disability.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Service 
connection for hearing loss is denied.


B.  Temporomandibular joint dysfunction (TMJ) 

Service treatment records show no evidence of complaint or 
treatment for an acute jaw injury or chronic jaw disorder.  
In a written statement dated in October 1995, the veteran 
stated that during an altercation in service his head was 
"violently smashed between a car door window frame and the 
car roof edge."  He noted further that he received injuries 
to his ears, neck, and head- mainly pain.  The veteran also 
stated that his face was back and blue on the following day.

The veteran underwent a VA examination in August 1995.  He 
reported the previous head trauma, but denied prior oral 
surgical evaluations for TMJ dysfunction.  The examiner noted 
that a neurological examination 8 years ago was reportedly 
negative for pertinent findings.  Upon objective examination, 
tympanums were normal and the mastoid was normal bilaterally.  
The oral cavity and oropharyngeal examination was normal.  
Occlusion was also normal.  TMJ exam revealed clicking on the 
left side with slightly decreased motion on the left when 
compared to the right, resulting in a shift of the jaw toward 
the left side upon opening.  The impression was left TMJ 
dysfunction, possibly traumatic.

X-rays of the temporomandibular joint taken in June 1996 show 
no fractures or dislocations in the joints.  There was no 
evidence of limited motion as seen in the open and closed 
mouth projections.  It was also noted that there may have 
been minimal degenerative changes.  Marginal sclerosis was 
noted, as well as the possibility of slight narrowing of the 
joint spaces.  VA outpatient treatment records dated from 
January 1996 to August 1998 show treatment for jaw pain.  

Records from Dr. C. (a neurologist) dated in September 2003 
reflect a diagnosis of TMJ.  In correspondence dated in 
August 2004, Dr. C. noted that beginning in 1980 the veteran 
began to have cracking in his jaw, along with other symptoms 
related the in-service accident.  He also stated the veteran 
has had pain of the left TMJ and left neck.  Following a 
brief summary of the veteran's post-service medical treatment 
for his various disabilities, Dr. C. stated "In my opinion, 
it is as least as likely as not that this patient's [...] jaw 
injury [...] is related to the military as a result of the 
injury that occurred to his head and neck on November 3, 
1973." 

In a statement dated in July 1998, the veteran stated that 
residuals from the head injury included painful cracking in 
his temporomandibular joint.  

The veteran underwent a VA dental examination in December 
2004 in connection with his claim.  The veteran noted that 
approximately 80 percent of the chronic constant TMJ pain was 
on the left side and 20 percent was on the right.  He 
reported a constant clicking and complained of headache in 
the temporal auricular and posterior occipital area on the 
left side.  Following a clinical evaluation, the examiner 
noted that at the time of this examination there were no 
signs or symptoms of any acute TMJ symptoms (or other acute 
dental processes) or myofascial pain syndrome.  As to whether 
or not the in-service incident was related to the diagnosis, 
the examiner indicated that such could not be determined 
without mere speculation since there was no acute sign or 
symptomatology present.  The examiner noted further that the 
extent of bone loss was none, and was consistent with age.  
There was no functional impairment as a result of the dental 
condition.  The examiner did note that he did not have access 
to tomograms from 1996 with reported evidence of condylar 
changes.  

In a June 2005 letter of correspondence, Dr. R. (an 
orthodontist) indicated that he evaluated the veteran in 
April 2005 due to complaints of temporomandibular pain.  
After explaining the veteran's current clinical and 
radiographic presentation, he opined that these symptoms are 
consistent with temporomandibular joint dysfunction (TMD).  
He noted further that TMD can occur subsequent to any 
traumatic temporal joint injury.  

In another private medical opinion, dated in August 2007, a 
Dr. J. K. (an oral surgeon) stated that he had treated the 
veteran since January 2006 for complaints of bilateral TMJ 
pain and headaches.  His objective findings included spasm 
and pain of the bilateral temporalis and masseter muscles and 
preauricular areas; maximum opening of 34mm with discomfort; 
flattening of condyles bilaterally on panoramic radiograph.  
Dr. K. stated that the veteran's facial muscle issues were 
directly related to his cervical muscle pain and 
degeneration.  He stated further that he could not 
definitively state that these findings were directly caused 
by the trauma the veteran sustained in 1973; but they could 
be the late effects of a previous head and neck injury like 
the veteran sustained.  

Finally, in an opinion dated in April 2008, Dr. W. S. (a 
chiropractor) indicated that he had been treating the veteran 
since December 2003 for conditions related to an injury he 
sustained in 1973, one of which included TMJ.  Dr. W.S. 
stated further that these conditions are either a direct 
result of the injury or a result of conditions related to the 
injury.  

After a review of the cumulative evidence in the claims file, 
the Board finds that service connection for TMJ is warranted.  
As indicated, a successful claim for service connection 
requires three elements (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In the present case, there is current medical evidence of a 
jaw disorder, which has been diagnosed as TMJ.  There also is 
adequate evidence of an injury in service and the existence 
of ongoing complaints jaw and neck pain thereafter, as 
exhibited by the post-service treatment records.  As shown, 
the service treatment records reflect that the veteran 
suffered significant contusion and laceration injuries to his 
bilateral ears.  The Board has reviewed the veteran's May 
2008 testimony, in which he described his TMJ symptoms since 
the injury in service.  The veteran, whose lay testimony is 
accepted as credible; has consistently reported that these 
injuries resulted from his head being crushed in between a 
car door and the car frame.  The veteran is considered 
competent to recall the events of his injury and his symptoms 
since that time.  The evidentiary record shows myriad 
residual complaints of headaches, tinnitus, cervical pain and 
diplopia -all which have been related to the head injury and 
service-connected.  Thus, it is clear that the accident 
caused more than just superficial injuries to the veteran's 
bilateral ears.  

This argument is further buttressed by the medical opinions, 
which establish the existence of a relationship or nexus, 
between the current TMJ disability and the injury sustained 
during service.  Dr. C. stated that based upon his assessment 
of the veteran's condition and review of his record, it is as 
likely as not that the veteran's current TMJ disability is 
related to the head injury sustained during military service 
in 1973.  Dr. K., an oral surgeon, opined that although he 
could not definitely link the acute trauma to the current 
TMJ; he was still of the opinion that the facial muscle 
injures are secondary to the cervical spine muscle injuries 
(which the Board notes are service-connected from the same 
injury).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects clinical data or other rationale 
to support his opinion.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

Here, Dr. C. has indicated review of the veteran's VA medical 
records; he has familiarity with the veteran's medical 
history; and he has examined the veteran on numerous 
occasions.  Moreover, Dr. C. is noted to be a neurologist and 
thus is considered competent to render such an opinion on the 
etiology of the veteran's TMJ.  Dr. K. likewise has examined 
the veteran and is familiar with the veteran's injury.  Dr.  
K. is also noted to be an oral surgeon and thus clearly has 
the specialized knowledge and training to render an opinion 
on the etiology of the current dental disorder.  The Board, 
therefore, finds Dr. C.'s and Dr. K.'s nexus opinions to be 
competent and persuasive on the matter of causal nexus.  The 
record does not contain any other competent medical evidence 
that contradicts these opinions.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Resolving all doubt in favor of 
the veteran, the persuasive evidence supports the claim 
veteran's claim.  Thus, service connection for TMJ is 
warranted. 


Increased Ratings

The veteran contends he is entitled to initial disability 
ratings in excess of the evaluations assigned for his 
service-connected disabilities of headaches, tinnitus, 
diplopia, and a cervical spine disorder. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  


A.  Headaches

Service connection was granted for migraine headaches in a 
March 2005 rating decision.  A 10 percent disability 
evaluation was assigned, pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100; and effective from June 27, 2002.  The 
veteran contends that he is entitled to an initial disability 
rating in excess of 10 percent for this disorder.

Migraines are rated under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8100 (2007).  Under this Diagnostic Code, a 50 percent 
rating is assigned for migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent evaluation is 
assigned for migraines with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  A 10 percent evaluation is proper where 
there are characteristic prostrating attacks averaging one in 
2 months over last several months.  Finally, a noncompensable 
(0 percent) rating is assigned for migraines with less 
frequent attacks.  Id. 

Beginning in September 2002, private medical records show 
complaint and treatment for severe chronic headaches, with 
the veteran taking 5-6 Darvocets per week.  Treatment notes 
reveal that these headaches consisted of pressure-type pain, 
without throbbing, but with some nausea.  

The veteran underwent a VA neurology examination in November 
2004.  The examiner indicated review of the clams file.  The 
veteran described his current headache as a left-sided 
pressure of the temporal and parietal region, along with 
tightness in the jaw and a tendency for the jaw to crack.  
Pain was reported over the posterior left occiput that 
radiated into the trapezius muscle and over the head.  The 
veteran noted that his pain was aggravated by bad weather and 
was always worse with exertion.  He also reported having 
occasional nausea and photophobia, but denied phonophobia.  
Currently, he has headaches all the time.  The veteran stated 
that he used about 3-4 Darvocets per week.  

The examiner noted that it appears the veteran had not been 
on significant prophylaxis.  The examiner noted further that 
there have been no definite aura symptoms, but the veteran 
did describe flashes of light during the Valsalva maneuvers 
over the past few years and attributed that to his head 
injury.  Following a physical examination, the examiner 
opined that the left hemicranial headaches appear to be 
multifactorial with vascular features suggesting a tendency 
for primary headaches such as migraines.  Contributing 
factors were analgesic overuse and possible intermittent 
hypertension.  He noted further that the veteran met the 
diagnostic criteria for migraines.  

VA outpatient treatment records dated between February 2006 
and March 2006 reflect continued complaints of chronic 
headaches and use of Darvocet for pain.

In a letter dated in January 2006, Dr. C. stated that the 
veteran could no longer work due to all his disorders, 
including the chronic headaches.  There was no indication of 
the headaches' frequency or prostrating effects.  An August 
2007 clinical note from Dr. C. reflects that the veteran was 
currently having headaches about once a week which caused him 
to lie down and stop activity.  He also noted the veteran had 
photopsias with these headaches.  His neck was the trigger of 
the migraines.  In correspondence also dated in August 2007, 
Dr. C. again stated that the veteran was unable to work due 
to diagnosis of severe migraine headaches and severe cervical 
spondylosis.  He stated further that these headaches are 
severe and prostrating and cause the veteran to seek medical 
attention immediately.  

The veteran's wife and sister submitted statements in which 
they attested that the veteran's severe headaches had 
progressively worsened in the last five years.  They noted 
that the severe headaches occur on average 2-3 times per 
week, lasted from 3-6 hours, sometimes longer, and required 
the veteran to lie down due to exhaustion and fatigue.  

At his Travel Board hearing in May 2008, the veteran 
testified that he gets painful headaches on the left side, 
which are sometimes so severe that he must lie down.  In the 
last few years, the veteran noted that he had been 
experiencing what he described as migraine headaches, which 
occurred 5- 6 times per week.  He indicated that the "non-
major headaches" occur 2-3 times per day.  Overall, he had a 
constant headache.  He indicated use of Darvon and Vicodin 
sparingly, and another pain medication he could not recall.    

The veteran also stated that triggers included bouncing in a 
car, riding his lawnmower, and any type of exertion.  When 
the migraines occur he must lie down in dark room, with 
everything quiet.  These prostrating headaches can last 
anywhere from a couple of hours to all day.  They interfere 
with his functioning, concentration, and job performance.  
The veteran testified that when the migraines occurred at his 
last job, he would go in his office and close the door.  He 
felt disoriented from pain pills, was agitated at times, and 
was generally in pain.  He began taking several breaks and 
time off.  The veteran stated that he went on sick leave in 
January 2006 and then retired on disability in August 2006.  
Upon questioning, the veteran suggested that the headaches 
began interfering with his job about three years prior to 
retirement in 2006.

Applying the aforementioned rating criteria to the facts of 
the case, the Board finds that an initial disability rating 
of 30 percent is warranted, for the period prior to January 
2006.  In this regard, the cumulative evidence shows that 
prior to January 2006, the veteran's chronic headaches were 
near-constant.  The outpatient treatment record and the 2004 
VA examination showed the veteran's headaches caused 
occasional nausea, radiating pain, and photophobia.  The 
Board notes that such symptoms qualify as "characteristic 
prostrating attacks" and they are shown to have occurred on 
a near-constant basis.  The Board notes though, that the 
headaches were not productive of severe economic 
inadaptability.  Accordingly, the Board finds that a 30 
percent evaluation, and no higher, is warranted for the 
veteran's service-connected headaches, for the period prior 
to January 2006.

The Board finds further that a 50 percent evaluation is 
warranted beginning in January 2006.  This is based on the 
cumulative objective medical evidence and the hearing 
testimony of May 2008, which revealed that the veteran took 
sick leave from his job in January 2006, and retired on 
disability in August 2006, due in part, to the severity of 
his headaches.  The Board notes that that prior to this time, 
there is no evidence in the file demonstrating that the 
veteran's headaches were manifested by completely prostrating 
and prolonged attacks that were productive of severe economic 
inadaptability; although they were noted to be constant.  See 
id.  A completely prostrating attack means an attack that is 
incapacitating.

In fact, other than the veteran's testimony, it is not until 
August 2007, that a clinical note reveals the veteran was 
currently having headaches about once a week that cause him 
to lie down and stop activity (i.e. a completely prostrating 
attack).  The veteran even affirmed as much in his written 
statement submitted in support of his claim in September 
2007.  There is no evidence that the migraine headaches were 
productive of severe economic inadaptability- or in other 
words that the veteran could no longer work due to their 
severity and frequency- prior to January 2006.  Thus, an 
assignment of a 50 percent evaluation is not warranted prior 
to January 2006.  


B.  Tinnitus 

Service connection was granted for tinnitus in a March 2005 
rating decision.  A 10 percent disability evaluation was 
assigned, pursuant to 38 C.F.R. §4.88a, Diagnostic Code 6260; 
and effective from June 27, 2002.  The veteran contends that 
he is entitled to an initial disability rating in excess of 
10 percent for this disorder, including based upon 
extraschedular evaluation.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2007).  This is the maximum schedular 
evaluation assignable for that disorder.  The veteran's award 
of service connection for tinnitus was effective June 2002.

Recently, the Federal Circuit affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  

In view of the foregoing, the Board concludes that Diagnostic 
Code 6260 precludes an evaluation in excess of a single 10 
percent for tinnitus.  Therefore, the veteran's claim for 
separate 10 percent schedular ratings for his service-
connected bilateral tinnitus must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

The Board has considered whether the veteran's tinnitus 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this appeal, however, the record does 
not show that the veteran's service- connected tinnitus has 
resulted in such a marked interference with his employment 
beyond that contemplated in the schedular criteria.  There 
also is no evidence that the tinnitus has required any, let 
alone frequent, periods of hospitalization so as to render 
the rating criteria inadequate.  In fact, the record shows no 
specific treatment of tinnitus since the last VA examination 
in 2004.  The Board concludes that the level of occupational 
impairment attributable to this disability is adequately 
reflected by the current maximum schedular rating assigned.  
The criteria for submission for consideration of an extra-
schedular rating are not met.
C.  Diplopia

Service connection for diplopia was granted in a March 2005 
rating decision.  A 30 percent disability evaluation was 
assigned, pursuant to 38 C.F.R. §4.84a, Diagnostic Code 6090; 
effective from June 27, 2002.  The veteran contends that he 
is entitled to an initial disability rating in excess of 30 
percent for this disorder, to include consideration of an 
extraschedular basis.

Diplopia is measured using the Goldmann Perimeter Chart. 38 
C.F.R. § 4.77 (Figure 2) (2007).  The chart identifies four 
major quadrants (upward, downward, and two lateral), plus a 
central field (20 degrees or less).  If diplopia exists 
within the central 20 degrees of vision the equivalent visual 
acuity is 5/200.  Diplopia from 21 degrees to 30 degrees is 
the equivalent of visual acuity of 15/200 when down, 20/100 
when lateral and 20/70 when up. Diplopia from 31 degrees to 
40 degrees is the equivalent of 20/200 visual acuity when 
down, 20/70 when lateral and 20/40 when up.  38 C.F.R. § 
4.84a, Diagnostic Code 6090.

The notes accompanying Diagnostic Code 6090 provide 
additional guidance for rating diplopia.  Specifically, the 
ratings under this code will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (2).

Also, when the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation. 38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note (3). Finally, when diplopia exists 
in two individual and separate areas of the same eye, the 
equivalent visual acuity will be taken one step worse, but no 
worse than 5/200. 38 C.F.R. § 4.84a, Diagnostic Code 6090, 
Note (4).

Finally, a 30 percent evaluation is assigned where there is 
20/40 visual acuity in one eye with 10/200, or 5/200 visual 
acuity or light perception only in the other eye, where 
visual acuity is 20/50 in one eye with visual acuity of 
20/200 or 15/200 in the other eye, or where visual acuity is 
20/70 in one eye with visual acuity of 20/70 or 20/100 in the 
other eye. 38 C.F.R. §4.84a, Table V.

The measurement of muscle function will be undertaken only 
when the history and findings reflect disease or injury of 
the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  The measurement will be performed 
using a Goldman Perimeter Chart.  The chart identifies four 
major quadrants, (upward, downward, and two lateral) plus a 
central field (20 degrees or less).  The examiner will chart 
the area in which diplopia exists and such plotted chart will 
be made a part of the examination report.  Muscle function is 
considered normal (20/40) when diplopia does not exist within 
40 degrees in the lateral or downward quadrants, or within 30 
degrees in the upward quadrant.  Impairment of muscle 
function is to be supported in each instance by record of 
actual appropriate pathology.  Diplopia that is only 
occasional or correctable is not considered a disability. 38 
C.F.R. § 4.77.

Service treatment records show that the veteran suffered a 
traumatic head injury in 1973, when his head was slammed in a 
car door.  There were no double vision complaints in service.  
In a post-service private medical record dated in February 
2003, Dr. P. indicated that he had treated the veteran since 
1986 when his complaints of diplopia first began.  He noted 
that the veteran has diplopia with left and right gaze and 
the developed difficulty of maintaining focus with both eyes 
in the straight ahead position.  He requires special 
prismatic lenses to maintain proper binocular focus for 
objects seen directly in front of him.  The prisms do not 
control the diplopia upon lateral gaze.

The veteran underwent a VA examination in July 2003.  The 
veteran reported that his diplopia had recently worsened, and 
he now noticed diplopia at primary gaze, at which time it is 
mostly vertical in nature, but maintains a very slightly 
oblique nature as well.  The worsened effect was especially 
noted when fatigued, for example when trying to drive a car 
at night.  The veteran currently uses prisms in his 
spectacles which seem to help to some degree.  On clinical 
examination, the veteran had a visual acuity in the right eye 
of 20/200 and in the left eye of 20/400. With correction, 
visual acuity was 20/20+3 in the right eye and 20/40 in the 
left eye.  With correction at near, the veteran could read 
Jaeger 1+ in the right eye and Jaeger 2 in the left.  
Examination of external ocular structure and function 
revealed normal pupils and papillary responses to light 
bilaterally; normal extraocular muscle function of 
extraopcular muscles bilaterally; normal and full visual 
fields by confrontation bilaterally.  

Muscle balance examination revealed a left hypertropia in 
primary gaze which was very mild but increased on bilateral 
lateral gaze.  There was vertical diplopia present very 
slight in primary gaze with correction, and this increased on 
the right and left lateral gaze, and increased on up and down 
gaze.  The clinical impression was oblique binocular 
diplopia; anisometropia, developmental; high astigmatism, 
left eye, probably congenital; and mild amblyopia, left eye, 
life-long.  The binocular diplopia field test, a copy of 
which was attached, revealed diplopia present centrally 
between 10 and 20 degrees.

An October 2003 VA consultation note shows that the veteran 
reported vertical and horizontal diplopia in certain 
positions only.  Objective findings included visual acuity in 
the right eye of 20/25 and the left eye of 20/80.  There was 
skew deviation with diplopia in both directions of lateral 
gaze and also both directions of vertical gaze. 

In November 2004, the veteran underwent another VA eye 
examination.  Again, the actual nature of the diplopia was 
vertical and oblique.  The veteran reported a gradual 
worsening over the years, which required increase in prism 
incorporated into his spectacles.  The diplopia was worse 
during periods of fatigue and driving.  The examiner stated 
that the results of a muscle balance examination were 
unchanged from the binocular visual field performed in July 
2003.  Centrally the visual acuity was single, but there was 
vertical and oblique diplopia on all binocular peripheral 
fields of gaze outside of the central 25-40 degrees of visual 
field.  

Based upon a review of the evidence, a schedular evaluation 
in excess of 30 percent is not warranted given that the 
veteran's diplopia has already been assigned the maximum 
rating possible for single eye visual acuity (5/200).  
Testing in July 2003 revealed that diplopia was noted 
throughout the entire field of the eye in all gazes; but 
significantly diplopia was present centrally between 10 and 
20 degrees.  This is the equivalent of 5/200 vision according 
to VA regulations.  See 38 C.F.R. §§ 4.77, 4.84a, Diagnostic 
Code 6090 (2007).

At the 2004 examination, the examiner reported central visual 
acuity was reportedly single, and that there was vertical and 
oblique diplopia on all binocular peripheral fields of vision 
outside of the central 25-40 degrees of visual field.  
However, he also stated that the visual field test performed 
in July 2003 was unchanged.  As indicated, the 2003 Goldman 
Perimeter chart showed diplopia was present centrally between 
10 and 20 degrees.  Therefore, the Board finds that the 
veteran's diplopia was still the equivalent of 5/200 vision 
according to VA regulations.  See 38 C.F.R. §§ 4.77, 4.84a, 
Diagnostic Code 6090 (2007).  It is noted that this is the 
maximum level of impairment of visual acuity under these 
regulations.

The Board has considered whether the veteran's disability 
could be evaluated under any other diagnostic codes, but 
finds that a rating higher than 30 percent is not warranted 
under the circumstances of this appeal, under any diagnostic 
code associated with the eye.  While the evidence shows that 
the veteran was also found to have loss of visual field on 
the VA examinations, this impairment was not attributed to 
the service-connected disability and therefore is not for 
consideration in rating the service-connected disability.  

The Board also observes that the only diseases of the eye 
which warrant a rating in excess of 30 percent are 
tuberculosis of the eye, congestive or inflammatory glaucoma, 
or malignant new growths.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6010, 6012, 6014. However, none of these diseases are 
reflected in the medical records, nor is the veteran service 
connected for such disability(ies).  Therefore, based on the 
foregoing analysis, the Board concludes that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 30 percent for the veteran's service-
connected diplopia.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral hearing 
loss disability, is reopened and de novo review is allowed.  
Upon de novo review, however, entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for temporomandibular 
dysfunction is reopened and de novo review is allowed.  Upon 
de novo review, entitlement to service connection for 
temporomandibular dysfunction is granted subject to the law 
and regulations governing the award of monetary benefits.

For the period prior to January 2006, an initial disability 
rating of 30 percent for migraine headaches is granted; and 
for the period beginning January 2006, a 50 percent 
disability rating for migraine headaches is granted, subject 
to the law and regulations governing the award of monetary 
benefits.

An initial disability rating in excess of 10 percent for 
tinnitus is denied.

An initial disability rating in excess of 30 percent for 
diplopia is denied.


REMAND

Pursuant to the March 2005 rating from which this appeal 
derives, service connection was established for spondylosis 
and degenerative changes, cervical spine; with an assignment 
of a 10 percent disability evaluation effective June 27, 
2002.  However, the veteran has never been afforded a VA 
examination for the express purpose of ascertaining the 
etiology of this current disorder.  Moreover, the veteran has 
claimed that his cervical spine disorder has worsened in 
severity since the initial grant of service connection, to 
now include neurological manifestations (cervical 
radiculopathy).  As the Board finds an examination to be 
"necessary" under 38 U.S.C.A. § 5103A(d), a remand is 
required for further  development of this claim.  

Next, the Board observes that the veteran initially raised a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) in his October 2005 notice 
of disagreement (NOD).  In a February 2007 rating decision, 
the RO denied that claim.  Following this decision, in 
September 2007, the veteran submitted a VA Form 9, 
substantive appeal.  On his appeal form, the veteran stated 
that he had submitted a notice of disagreement in March 2007, 
and had also received a statement of the case from the RO 
dated in August 20007.  

Upon the Board's review, neither a notice of disagreement or 
statement of the case has been found in the record.  For the 
sake of administrative efficiency and to avoid any possible 
prejudice to the veteran, the Board has accepted the 
September 2007 VA Form 9 as an NOD.  Because this NOD placed 
the issue of a TDIU in appellate status, the matter must be 
remanded for the originating agency to issue a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Moreover, in the instant decision the Board has awarded 
service connection for a jaw injury, claimed as 
temporomandibular joint dysfunction (TMJ); and for neurologic 
manifestations associated with the cervical spine disorder.  
The Board has also awarded an increased disability evaluation 
for migraine headaches.  However, the effective dates and 
disability ratings have not been effectuated.  Therefore, 
consideration of the TDIU claim, if it is not rendered moot, 
should be deferred until the grants are effectuated by the 
RO.  

Finally, the veteran has raised the issue of extraschedular 
evaluations for the service-connected diplopia, cervical 
spine and migraine disorders, on the basis that they cause a 
"marked interference with employment."  The record includes 
a May 2006 letter from the Office of Personnel Management 
(OPM) indicated that the veteran was found to be disabled for 
his position as a Supervisory Inventory Management 
Specialist, due to the cervical spine disease, diplopia, and 
chronic headaches.  The veteran's private physician, Dr. C. 
has recently opined that the veteran is completely disabled 
due to his severe migraine headaches and cervical 
spondylosis.  He characterized the headaches as severe and 
prostrating, requiring the veteran to seek medical attention 
immediately.  Thus, the evidence of record indicates that the 
veteran is currently unemployed and unable to perform work 
due to the effects of his service-connected disabilities 
(diplopia, cervical spondylosis, and migraines).  
Accordingly, the Board has concluded that this case should be 
referred to the Under Secretary for Benefits or to the 
Director of the Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain any recent VA or non-VA 
treatment records, related to his 
cervical spine disorder, which are not 
yet of record.

2.  The RO should schedule the veteran 
for neurological and orthopedic 
examinations, to determine the current 
severity and all manifestations of his 
service-connected cervical spine 
disorder.  All indicated tests and 
studies should be conducted and all 
neurological manifestations of the 
service-connected cervical spine disorder 
should be set forth in detail. 

a) With the neurologic examination, the 
physician should comment on the 
neurologic manifestations of the 
spondylosis with degenerative changes, 
cervical spine.  The examiner should 
identify the specific nerve(s) involved 
and the degree of complete or incomplete 
paralysis in the upper extremities caused 
by the service-connected cervical spine 
disability.  The physician should note 
whether nerve involvement is wholly 
sensory.  

b) With the orthopedic examination, the 
physician should conduct range of motion 
testing of the cervical spine.  It should 
be indicated whether any limitation of 
motion approximates either favorable or 
unfavorable ankylosis of the cervical 
spine.  Any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted.  The examiner 
is to indicate whether there is likely to 
be additional range of motion loss due to 
any of the following: (1) pain on use, 
including during flare- ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the cervical spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

3.  Once the grant of service connection 
for TMJ and the increased evaluations for 
migraine headaches are effectuated and 
effective dates and ratings assigned; the 
RO should readjudicate the claim of 
entitlement to TDIU; if it has not been 
rendered moot.  If the benefits sought on 
appeal remain denied, the veteran should 
be notified in the forthcoming Statement 
of the Case (SOC) and given an 
opportunity to respond.

The SOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received, and any evidence not 
received, and the requirements to perfect 
an appeal with respect to this issue.  
The case should then be returned to the 
Board, if in order.  

4.  The RO should submit the issue of 
entitlement to an increased evaluation 
for the diplopia, chronic headaches and 
cervical spine disabilities to the VA 
Chief Benefits Director or the Director 
of the VA Compensation and Pension 
Service, for consideration of an 
assignment of an extraschedular 
evaluation.  Thereafter, the case should 
be returned to the Board.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Cheryl Mason
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


